                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:18-cr-00258-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 PIOTR BABICHENKO, et al.
      Defendants.



                                INTRODUCTION

      Before the Court is Defendant Gennady Babichenko’s Motion to Allow

Video Testimony of Foreign Defense Witnesses. Dkt. 795. Defendant Pavel

Babichenko has joined the Motion. See Dkt. 838. The Motion is fully briefed and

at issue. For the reasons explained below, the Court will grant the Motion.

                                BACKGROUND
      Defendants Gennady Babichenko and Pavel Babichenko, along with seven

Codefendants, are charged in a multi-count Indictment alleging multiple

conspiracies, wire fraud, mail fraud, laundering money, and trafficking in

counterfeit goods. See Dkt 210. Trial is expected to commence June 8, 2021.

Among the charges are allegations of substantive money laundering where




MEMORANDUM DECISION AND ORDER - 1
Defendants are alleged to have laundered illegal proceeds. Id. at 18. As alleged, the

Government asserts that Defendants have built “eponymous multiplex

condominiums” in Brazil with the proceeds from their counterfeit goods

trafficking. See Dkt. 573 at 4.

      As such, defense counsel traveled to Brazil to interview witnesses about

these alleged laundering activities. Defense counsel interviewed seven witnesses:

Cyro Vasilli, Paulo Peixoto, Marco Azevedo, Keith Moura, John Medcraft,

Elizabeth Medcraft, and Marcelo Ribeiro. All seven witnesses live in Brazil. See

Dkt. 795-1 at 2. Defendants assert that these witnesses are all willing to testify and

will provide exculpatory testimony that is material to their defense. According to

Defendants, the money transferred to Brazil was not in furtherance of concealing

alleged trafficking proceeds, but instead was transferred for lawful purposes.

Defendants seek to allow live videoconference testimony from these witnesses

during trial to present their defense.

                                     ANALYSIS

      The Federal Rules of Criminal Procedure do not explicitly permit trial

testimony by videoconference. Rule 26 provides, “[i]n every trial the testimony of

witnesses must be taken in open court, unless otherwise provided by a statute or by




MEMORANDUM DECISION AND ORDER - 2
rules adopted under 28 U.S.C. §§ 2072-2077.”1 Fed. R. Crim. P. 26. Still, the Ninth

Circuit has permitted videoconference testimony under the standard delineated in

Maryland v. Craig, 497 U.S. 836 (1990), which pertained to defendant rights under

the Confrontation Clause of the Constitution. Id. at 844. See United States v.

Carter, 907 F.3d 1199, 1206-08 (9th Cir. 2018). Under Craig, courts will uphold

the use of live videoconference testimony when it “is necessary to further an

important policy” and “where the reliability of the testimony is otherwise assured.”

Carter, 907 F.3d. at 1208 (citing Craig, 497 U.S. at 850, 857). Reliability is based

on several safeguards inherent in open court testimony: (1) the testimony is given

under oath; (2) there is opportunity for live cross-examination; and (3) the fact-

finder is able to observe the witness’s demeanor. See Craig, 497 U.S. at 845-46.

While there may be no Confrontation Clause implications here, as the proposed

witnesses are favorable to Defendants,2 the principles in Craig bear on the integrity

of the court proceedings and should be evaluated in considering whether the




       1
         In 2002, the Supreme Court of the United States rejected a proposed revision to Rule 26
that would have permitted two-way videoconferencing trial testimony, expressing concerns
under the Confrontation Clause of the Sixth Amendment. See Advisory Committee on Criminal
Rules 31-42 (Sept. 26-27, 2002), https://www.uscourts.gov/sites/default/files/fr_import/CR2002-
09.pdf. Congress has not acted independently to override the Court’s decision.
       2
        Defense counsel notes that Codefendants have either no objection to or no position on
the Motion. See Dkt. 795 at 2.



MEMORANDUM DECISION AND ORDER - 3
proposed videoconference testimony has a similar indicia of reliability. See United

States v. Banki, 2010 U.S. Dist. LEXIS 27116, *6 (S.D.N.Y. 2010).

      Here, the Court finds that permitting live videoconference testimony of the

defense witnesses promotes both the interest of justice and provides the indicia of

reliability sufficient to satisfy Craig. The proffered testimony is relevant and

material to the Defendant’s case, as at issue is the purpose behind the money

transferred to Brazil. See United States v. Evans, 728 F.3d 953, 959 (9th Cir. 2013)

(the Constitution guarantees criminal defendants a meaningful opportunity to

present a complete defense which includes the right to present the defendant’s

version of the facts). The testimony is crucial to refute the Government’s

substantive money laundering claim that Defendants used illegal funds to build a

condominium empire in Brazil. Importantly, there are no Confrontation Clause

concerns here because the prospective witnesses’ testimony is favorable to and not

against the Defendants. See United States v. Fox, 2018 U.S. Dist. LEXIS 52172, *3

(W.D. Wash. 2018). Although in-court testimony is preferable, and while

vaccination opportunities continue to alleviate the pandemic in United States, this

is simply not the case in Brazil. The President of the United States has

implemented travel restrictions against persons who have been physically present

in the Federative Republic of Brazil 14 days prior to attempted entry in the United




MEMORANDUM DECISION AND ORDER - 4
States. See Proclamation on the Suspension of Entry as Immigrants and Non-

Immigrants of Certain Additional Persons Who Pose a Risk of Transmitting

Coronavirus Disease, The White House (Jan. 25, 2021). The Court finds relocating

the witnesses to testify in-person both an unnecessary safety risk and infeasible in

light of these restrictions.3 As such, there are no realistic and better alternatives. Cf.

Carter, 907 F.3d at 1208-09 (exploring alternatives to two-way video procedure

and concluding that Craig’s necessity-based exception was not implicated).

       To be sure, the Federal Rules of Criminal Procedure do contemplate

alternatives to live videoconference trial testimony and such live video testimony is

not “considered a commonplace substitute for in-court testimony by a witness.”

See United States v. Gigante, 166 F.3d 75, 81 (2d Cir. 1999). Rule 15 provides an

avenue for non-live testimony. Under Rule 15(a)(1), a “party may move that a

prospective witness be deposed in order to preserve testimony for trial. The Court

may grant the motion because of exceptional circumstances and in the interest of

justice.” Fed. R. Crim. P. 15(a)(1). However, the Court finds that the interests of

justice here are better served with live videoconference testimony given under

oath, where the Government can engage in live cross-examination and the jury can



       3
         The Court further acknowledges that live videoconference testimony is also more cost-
effective, although this fact is not critical to the Court’s decision.



MEMORANDUM DECISION AND ORDER - 5
observe the demeanor of the witnesses. See Craig, 497 U.S. at 845-46.

Furthermore, the ongoing pandemic constitutes exceptional circumstances, as the

Court has elaborated on in several previous orders.

      This is not to say the Government’s concerns are unfounded. Typically,

testimony not subject to perjury charges is deemed unreliable, and foreign

witnesses that cannot be extradited are outside a federal court’s subpoena power.

See, e.g., United States v. Buck, 271 F.Supp.3d 619, 624 (S.D.N.Y. 2017). The

Government notes that cases supporting live videoconference testimony either did

not involve foreign witnesses or offered no indication that the witness was foreign.

See, e.g., Gigante, 166 F.3d at 79; Fox, 2018 U.S. Dist. LEXIS at *2. The

Government suggests letters rogatory, which typically accompany Rule 15 motions

for foreign witness depositions. 28 U.S.C. § 1781. While letters rogatory would

help facilitate taking depositions, as explained, the Court finds the that indicia of

reliability are sufficiently met with live videoconference testimony. Courts that

have not permitted foreign witness live videoconference testimony have

emphasized the lacking diplomatic relations with the countries where the witnesses

were located. See, e.g., Buck, 271 F.Supp.3d at 623-24 (mutual assistance

agreement disclaimed assistance in matters concerning tax law); Banki, 2010 U.S.

Dist. LEXIS at *6 (noting that the United States has no diplomatic relations with




MEMORANDUM DECISION AND ORDER - 6
Iran and no means to extradite persons). Here, the United States and Brazil have

robust diplomatic relations, particularly with respect to mutual legal assistance in

criminal matters. See Treaty on Mutual Legal Assistance in Criminal Matters,

Brazil-U.S., at 3, Feb. 21, 2001, T.I.A.S. No. 12889. Moreover, the witnesses here

will still be placed under oath4 and the jury will be able to determine credibility

based on their live testimony. Simply, “it is unjust to deprive a defendant of what

may be crucial exculpatory evidence.” United States v. Sanchez-Lima, 161 F.3d

545, 548 (9th Cir. 1998). Accordingly, the Motion will be granted.

                                            ORDER

       IT IS ORDERED that Defendant’s Motion to Allow Video Testimony of

Foreign Defense Witnesses (Dkt. 795) is GRANTED.

                                                     DATED: May 4, 2021


                                                     _________________________
                                                     B. Lynn Winmill
                                                     U.S. District Court Judge




       4
         In civil matters where a witness testifies by video from a remote location, the Court
routinely asks a witness, at the outset of their testimony, to confirm their understanding that
although they are not physically present in the courtroom they are under oath and subject to
penalties of perjury if they do not testify truthfully. The Court will do the same here and, since
the witnesses will be testifying from Brazil, will also ask the witness to confirm their
understanding that perjury is an extraditable offense under the extradition treaty between Brazil
and the United States.



MEMORANDUM DECISION AND ORDER - 7
MEMORANDUM DECISION AND ORDER - 8
